WASTE, P. J.
[1] The issues involved in this appeal are identical with those in California Canneries Co. v. Great Western Lumber Co., ante, p. 69, [185 Pac. 1008], By stipulation of the parties the result of that action was embodied in findings and judgment in this cause without a separate trial. The records were presented here in one transcript on appeal.
On the authority of the decision in that case the judgment is affirmed.
Richards, J., and Kerrigan, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on December 2, 1919, and the following opinion then rendered thereon:
*791THE COURT.
The reasons given in denying the petition for a rehearing in California Canneries Co. v. Great Western Lumber Co., ante, p. 69, [185 Pac. 1008], apply to this, the companion case.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 2, 1920.
All the Justices concurred.